Citation Nr: 9905745	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  95-21 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  The Board construes the issue to be: Whether new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for residuals of pneumonia and, 
if so, whether all the evidence both old and new warrants the 
grant of service connection.

2.  The Board construes the issue to be: Whether new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for arthritis of the cervical 
spine, claimed as secondary to service-connected right 
clavicle fracture, and, if so, whether all the evidence both 
old and new warrants the grant of service connection.

3.  Entitlement to an increased rating for residuals of a 
fracture of the right clavicle, with traumatic bursitis, 
currently evaluated as 20 percent disabling and protected.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
January 1947.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a May 1995 rating decision of the Roanoke, 
Virginia, Department of Veterans (VA), Regional Office (RO), 
which reviewed the veteran's service connection and increased 
rating claims on a de novo basis and found them to be not 
well grounded.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in June 
1995.  Later that month, the RO received his substantive 
appeal.  In May 1998, the veteran was afforded a hearing 
before the undersigned in Washington, DC.  During the course 
of this hearing, the veteran submitted additional evidence 
with a written waiver of initial consideration by the RO.



REMAND

Initially, it is noted that the Roanoke RO previously denied 
service connection for residuals of pneumonia by rating 
decision issued in February 1947.  The veteran was informed 
of the denial by letter from the RO, dated February 24, 1947.  
He did not initiate an appeal.  Similarly, the Roanoke RO 
previously denied service connection for arthritis of the 
cervical spine by rating decision issued in July 1981.  The 
veteran was informed of the denial by letter from the RO, 
dated August 5, 1981.  Again, he failed to initiate an 
appeal.

The United States Court of Veterans Appeals (Court) has 
stated that jurisdiction does indeed matter, and it is not 
"harmless" when the VA during the adjudication process fails 
to consider the threshold jurisdictional issues.  This is 
particularly true when the Secretary ignores the mandates of 
38 U.S.C.A. §§ 7104(b) and 7105(c) (West 1991), which provide 
that finally denied claims cannot be reopened without the 
submission of "new and material evidence" under 38 U.S.C.A. § 
5108 (West 1991) aims to "whether new and 
material evidence has been presented to reopen."  Inasmuch 
as the veteran has not been afforded a copy of the laws and 
regulations pertaining to new and material evidence, the 
Board finds that he would be prejudiced by initial 
consideration of these issues by the Board.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, remand of these 
issues is necessary.

The Board further notes that the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, No. 96-
1695 (U.S. Vet. App. Oct. 30, 1998).

Additionally, the Board observes that the crux of the 
veteran's increased rating claim is that his service-
connected right clavicle fracture with traumatic bursitis is 
far more disabling than its current disability evaluation 
suggests.  In this regard, the Court has stated that a claim 
that a condition has become more severe is well grounded 
where the condition was previously service-connected and 
rated, and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  Therefore, contrary to the RO's previous 
determination, the veteran has presented a claim which is 
plausible.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1997).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, it is noted that the veteran was last 
afforded VA examination with regard to this service-connected 
disability in March 1973, over 25 years ago, and that medical 
evidence submitted since that time is inadequate for the 
purpose of determining the nature and severity of these 
disabilities.  See Proscelle, supra. (where an appellant 
claims a condition is worse than when "originally rated," and 
the available evidence is "too old" for an adequate 
evaluation of the appellant's current condition, VA's duty to 
assist includes providing a new examination).

The Board observes that in evaluating increased rating claims 
for musculoskeletal disabilities, the Court has expounded on 
the necessary evidence required for a full evaluation of 
orthopedic disabilities. s upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups 

The Court further held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 (1998) or 38 C.F.R. 
§ 4.45 (1998).  It was also held that the provisions of 
38 C.F.R. § 4.14 (1998) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use.  

The Court has also stated that the Board may only consider 
independent medical evidence to support its findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board may seek an advisory opinion, order a medical 
examination or cite recognized treatise in its decisions that 
clearly support its ultimate conclusions.  This procedure 
ensures that all medical evidence contrary to the veteran's 
claim will be known.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In view of the foregoing, it is found that 
contemporaneous VA examination would provide an independent 
basis for determining whether the veteran is, in fact, 
entitled to the benefit sought.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for residuals of pneumonia, 
arthritis of the cervical spine and/or 
residuals of a fracture of the right 
clavicle with traumatic bursitis, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records (not already in the 
claims folder), should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
in order to determine the current nature 
and extent of his service-connected 
residuals of a fracture of the right 
clavicle.  Therefore, the veteran's 
claims folder should be made available to 
and independently reviewed by the 
specialist prior to examination of the 
veteran.  X-rays, laboratory test and/or 
other diagnostic studies should be 
performed as deemed appropriate by the 
specialist.  The examiner must provide a 
thorough description of the veteran's 
service-connected fracture of the right 
clavicle with traumatic bursitis, 
including complete ranges of motion 
studies and neurologic pathology.  The 
examiner must also render objective 
clinical findings concerning the severity 
of the veteran's service-connected right 
clavicle disorder, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  The examiner must then 
comment on the effect that the veteran's 
fracture of the right clavicle with 
traumatic bursitis has on his ordinary 
activity, as well as his ability to 
procure and maintain employment.  A 
complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report or addendum.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Upon completion of the foregoing, the 
RO should re-adjudicate the veteran's 
claims for service connection for 
residuals of pneumonia and arthritis of 
the cervical spine, claimed as secondary 
to service-connected right clavicle 
fracture, in light of the two-step 
analysis set forth in Manio v. Derwinski, 
1 Vet. App. 140 (1991).  In addition, 
consideration of the Federal Circuit's 
holding in Hodge, supra, regarding 
whether new and material evidence has 
been submitted to allow reopening of the 
claims according to the specific criteria 
set forth under 38 C.F.R. § 3.156(a) 
should be undertaken.  If it is 
determined that one or both of these 
claims is reopened pursuant to 38 
U.S.C.A. § 5108 (West 1991), the RO 
should then undertake the second step of 
the Manio analysis which entails a de 
novo review of the entire record to 
determine if all of the evidence, both 
old and new, warrants a grant of 
entitlement to service connection.  If 
any of these determinations remain 
adverse to the veteran, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case in accordance with 
38 U.S.C.A. 
§ 7105 (West 1991), which summarizes all 
of the evidence, both new and old, and 
sets forth the applicable legal criteria 
pertinent to this appeal.  This document 
should further include a clear and 
detailed analysis of the reasons for the 
RO's decision under the second step of 
the Manio analysis; that is, a discussion 
of why the veteran's claims for these 
benefits are not warranted by a review of 
all of the evidence.

5.  The RO should also re-adjudicate the 
veteran's claim for an increased rating 
for residuals of a fracture of the right 
clavicle with traumatic bursitis.  In 
particular, the provisions of 38 C.F.R. § 
4.40 (1998), as described by the Court in 
DeLuca, 8 Vet. App, at 204, 205 and 208, 
must be considered, as well as Diagnostic 
Codes 5200 to 5203 (1998).  If the 
determination remains unfavorable to the 
veteran in any way, he should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

While this case is in remand status, the appellant and his 
representative are free to submit additional evidence and 
argument on the appealed issue.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of the REMAND are to further develop the 
record and accord due process of law.  No action is required 
of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 10 -


